Banke, Judge.
The plaintiff, a building contractor, sued the Department of Human Resources to collect for labor and materials furnished under a construction contract. The department moved to dismiss for failure to state a claim upon which relief could be granted, contending that the action was barred by the doctrine of sovereign immunity. The trial court granted the motion, and the plaintiff appeals .Held:
This case is controlled by this court’s decision in C.F.I. Const. Co. v. Bd. of Regents, 145 Ga. App. 471 (243 SE2d 700) (1978), wherein it was held that, sovereign, immunity notwithstanding, a contractor has the right to sue the state under the eminent domain provision of the *227State Constitution (Art. I, Sec. Ill, Par. I of the Constitution of 1978; Code Ann. § 2-301) to collect for labor and materials which he has supplied and which the state has accepted and retained. Therefore, the complaint states a válid claim for relief and it was error to grant the motion to dismiss.
. Argued June 28, 1978
Decided September 14, 1978.
Ronald N. Winston, Richard H. Siege, for appellant.
Arthur K. Bolton, Attorney General, Russell N. Sewell, Jr., Assistant Attorney General, David A. Handley, James M. Koelemay, Jr., for appellee.

Judgment reversed.


Deen, P. J., and Smith, J., concur.